DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-9 and 14-24 have been canceled. Claims 10-13 and 25 have been amended. Claims 26-28 have been added.
	Claims 10-13 and 25-28 are under consideration.

WITHDRAWN OBJECTIONS AND REJECTIONS
Objection to Specification is hereby withdrawn in view of Applicant’s amendment to the Specification.
Objection to Claims 17 and 18 is hereby withdrawn in view of cancelation of claims 17 and 18.
Rejection of claims 22 and 23 under 35 U.S.C. §101, is hereby withdrawn in view in view of cancelation of claims 22 and 23.
Rejection of claims 22 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of cancelation of claims 22 and 23.
Rejection of claims 2-13, 16-23, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment of claims 10-13 and 25;  and cancelation of claims 1-9 and 14-24.  


Rejection of claims 1, 13-15, and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment.  

New Claim Objections
Claims 25 and 26 is objected to because of the following informalities: “an anti-PD-L1 antibody, or antigen binding fragment,…” should be amended to “an anti-PD-L1 antibody, or an antigen binding fragment thereof, …”, to be clear that it is an antigen binding fragment of the antibody.
Claims 10-13, and 27-28 are objected to because of the following informalities: “the anti-PD-L1 antibody, or antigen binding fragment,…” should be amended to “the anti-PD-L1 antibody, or an antigen binding fragment thereof, …”, to be clear that it is an antigen binding fragment of the antibody.
Claim 27 is objected to because of the following informalities: “…according to SEQ ID NO. 2 …, according to SEQ ID NO. 4; or … according to SEQ ID NO. 6 … according to SEQ ID NO. 8, or” should be amended to “…according to SEQ ID NO: 2 …, according to SEQ ID NO: 4; or … according to SEQ ID NO: 6 … according to SEQ ID NO: 8.”
Claim 28 is objected to because of the following informalities: “…with SEQ ID NO. 2 …, with SEQ ID NO. 4; or … with SEQ ID NO. 6 … with SEQ ID NO. 8.” should be amended to “…with SEQ ID NO: 2 …, with SEQ ID NO: 4; or … with SEQ ID NO: 6 … with SEQ ID NO: 8.”

Conclusion
Claims 10-13 and 25-28 are objected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642